Bloodwokth, J.
1. ‘‘The answer of a defendant will resist a general demurrer or motion to strike, no matter how defective in some respects the answer may be, if it contains any matter of substantial right which the defendant can properly present by plea.” Medlock v. Wood, 4 Ga. App. 368 (2) (61 S. E. 516); Hicks v. Hamilton, 3 Ga. App. 112 (2) (59 S. E. 331); Epstein Co. v. Thomas, 15 Ga. App. 741 (3) (84 S. E. 201); Baer v. Christian, 83 Ga. 322 (2) (9 S. E. 790); Higginbotham v. Conway, 113 Ga. 1155 (39 S. E. 550).
2. The amended plea contained some averments constituting, in substance, at least a good- partial defense against the plaintiff’s petition; and under the principles announced in the decisions cited above, the court erred in sustaining the demurrer and striking the plea, and the subsequent proceedings were nugatory.

Judgment reversed.


Broyles, P. J., and Harwell, J., concur.